MacIntyre, J.
The indictment in this case charges S. B. Leggett with the offense of “attempt to commit arson, for that the said . . Leggett ,. . did . . unlawfully and with force and arms, wilfully and maliciously attempt to set ffre to, and attempt to burn . . 25 barrels of pine gum which was located and situated on the ground at and near the turpentine still of Riddle Brothers. . .” The jury found the defendant “guilty,” and the only question for determination is whether or not the court erred in overruling the motion for a new trial, based solely upon the usual general grounds.
The indictment does not charge, and the evidence does not show, that there was any attempt to burn the still, or that said barrels *206of pine gum were located in any sort of house, or that there was any attempt to commit arson by burning or attempting to burn anything the burning of which is the subject-matter of arson. In these circumstances, the verdict was contrary to law and the evidence, and we are constrained to hold that the trial judge erred in overruling the motion for a new trial.

Judgment reversed.

Broyles, G. J., and Guerry, J., concur..